Citation Nr: 1638967	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-47 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis (claimed as inflamed prostate).  

2.  Entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1998.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Subsequent to certification of the Veteran's appeal by the Denver RO, jurisdiction over the Veteran's claims file was transferred to the RO in Phoenix, Arizona.  

The Veteran testified before the undersigned at a March 2016 Board hearing, and a transcript of the hearing is of record.  

A June 8, 2016 Board decision reopened the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) and remanded the matter for additional development.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  As discussed below, vacatur of the June 8, 2016 Board decision with respect to the reopening and remanding of the issue of entitlement to service connection for prostatitis is warranted.  Moreover, the Board herein issues a new decision as to those issues, which will be entered as if that part of the June 8, 2016 Board decision had never been issued.  

The issue of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

As noted above, the June 8, 2016 Board decision reopened the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) based upon the receipt of new and material evidence, and remanded the reopened claim for additional development.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

However, the June 8, 2016 Board decision incorrectly referenced irrelevant medical evidence, including a June 2010 VA examination, an October 2013 private DBQ, and diagnoses of diabetes mellitus and end stage renal disease, which does not pertain to the Veteran or his appeal.  

Accordingly, the June 8, 2016 Board decision addressing the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis (claimed as inflamed prostate) and entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) is vacated.  


FINDINGS OF FACT

1.  A November 1999 RO decision denied the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate).  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the November 1999 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder), and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1999 RO decision denying entitlement to service connection for prostatitis (claimed as inflamed prostate) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen a claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder), has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the Board's favorable decision herein to reopen the Veteran's previously denied claim of entitlement to service connection for prostatitis (claimed as inflamed prostate), no further discussion of VA's duties to notify and assist is warranted.  




II.  New and Material Evidence - Prostatitis  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement service connection for prostatitis was previously denied in a November 1999 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the November 1999 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final November 1999 RO decision, relevant evidence added to the record includes private treatment records, VA treatment records, and the Veteran's lay statements.  

Private treatment records from November 2005 to December 2010 document ongoing problem lists including benign prostatic hyperplasia and acute bacterial prostatitis.  In December 2014, the Veteran was afforded a VA prostatitis examination.  In March 2016 Board hearing, the Veteran testified regarding his ongoing prostatitis.  Additionally, private treatment records from March 2016 document an assessment of moderate benign prostatic hyperplasia regrowth with mid-prostatic urethral stricture.  

Such evidence constitutes new and material evidence as it was not of record at the time of the prior final RO decision and it relates to a material element of the Veteran's claim of entitlement to service connection for prostatitis, namely whether the Veteran's prostatitis has been ongoing and continuous since active service or is otherwise related to his active service.  As the information submitted since the prior final RO decision constitutes new and material evidence, the claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder), must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) is reopened.  




REMAND

Although the Board regrets the additional delay, additional development is necessary prior to adjudication of the Veteran's reopened claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder).  

As discussed above, the Veteran's claim of entitlement to service connection for prostatitis (claimed as inflamed prostate, now with urinary tract infection, obstruction, and damaged bladder) was reopened by the Board in June 2016 in light of new and material evidence added to the record, including a December 2014 VA examination and private treatment records from March 2016.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the December 2014 VA examiner concluded that the Veteran's claimed prostatitis was less likely than not incurred in or caused by active service because the Veteran did not have diagnosable prostatitis at the time of the examination, and had not since 1996.  

However, subsequent private treatment records from March 2016 document an assessment of moderate benign prostatic hyperplasia regrowth with mid-prostatic urethral stricture.  As such, the previous December 2014 VA examination, which found no current prostatitis, is inadequate to adjudicate the Veteran's reopened claim as it conflicts with more recent evidence documenting a current prostate condition.  As such, an adequate VA addendum opinion must be obtained upon remand which fully addresses all relevant evidence, as well as whether the Veteran has had prostatitis at any time during the pendency of the claim which is related to his active service.  See Barr, 21 Vet. App. at 312; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the December 2014 VA examiner regarding the Veteran's claim of entitlement to service connection for prostatitis.  If the December 2014 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  

Specifically, the examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's has had prostatitis at any time during the pendency of the appeal?  

b)  If so, is the Veteran's prostatitis etiologically related to active service?  

In rendering the requested opinions, the examiner must specifically consider, discuss, and reconcile as necessary all relevant evidence of record, including the conflicting December 2014 VA opinion which found no diagnosable prostatitis and March 2016 private treatment records documenting an assessment of moderate benign prostatic hyperplasia regrowth with mid-prostatic urethral stricture.  

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for prostatitis, to include consideration of the relevant evidence of record obtained pursuant to the above development.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity for response before returning the matters to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


